DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Examiner acknowledges Preliminary Amendment filing 09/17/2020. Examination is based on claims 51-70.

Allowable Subject Matter
Claims 51-70 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to either disclose or sufficiently suggest the combination and sequence of elements and/or steps as claimed and arranged by applicant, filed on 09/17/2020.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zwol et al. (Pub. No. 2018/0124444): teaches a system that calculates or predicts or forecast the likelihood that a user or group of users will select a particular media item ([0036]; [0046]; [0050]; [0052]). On the other hand, Zwol fails to teach:

iterating through each user profile of the plurality of user profiles and comparing a characteristic with information stored in each user profile; 
storing, in the data structure, an identifier associated with each user profile of the plurality of user profiles that matches the characteristic based on the comparison of the characteristic with the information stored in each user profile; Application No. Not Yet AssignedDocket No. 003597-1612-102 Preliminary Amendment dated September 17, 2020 
retrieving, from user profiles having the associated identifier of the plurality of user profiles, a subset of the modified plurality of probabilities corresponding to a subset of users, of the plurality of users, that share the characteristic; and 
using control circuitry, determining, from the subset of the modified plurality of probabilities, a second number of users that are likely to consume the electronic content.


Cortes et al. (Pub. No. 2010/0191689):   teaches a prediction model system that can recommend content by first using aggregated values (probabilities of how likely a category/content is to be consumed by a given group of people in general). Then, using those values, the system further predicts recommending an asset based on disaggregated values (relevance values, based on the user profile) ([0051]-[0056]). All the values are used with corresponding weights or demographic strengths ([0051]; [0053)). On the other hand, Cortes fails to teach:
iterating through each user profile of the plurality of user profiles and comparing a characteristic with information stored in each user profile; 
storing, in the data structure, an identifier associated with each user profile of the plurality of user profiles that matches the characteristic based on the comparison of the characteristic with the information stored in each user profile; Application No. Not Yet AssignedDocket No. 003597-1612-102 Preliminary Amendment dated September 17, 2020 
retrieving, from user profiles having the associated identifier of the plurality of user profiles, a subset of the modified plurality of probabilities corresponding to a subset of users, of the plurality of users, that share the characteristic; and 
using control circuitry, determining, from the subset of the modified plurality of probabilities, a second number of users that are likely to consume the electronic content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421